DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	Claims 1 and 3-15 are pending in the instant invention.  According to the Amendments to the Claims, filed June 25, 2020, claims 1, 3-13 and 15 were amended and claim 2 was cancelled.

Status of Priority

	This invention is a 35 U.S.C. § 371 National Stage Filing of International Application No. PCT/JP2018/047429, filed December 25, 2018, which claims priority under 35 U.S.C. § 119(a-d) to JP 2017-248854, filed December 26, 2017.

Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
	The inventor’s or joint inventor’s provisional election of the following, without traverse,  in the reply filed on June 28, 2022, is acknowledged: a) Group I - claims 1, 3-11, 13 and 15; and b) substituted heterocycle of formula (I) - p. 164, Table C2, Compound 4, shown to the right below, and hereafter referred to as 2-(5-cyclopropyl-3-(ethylsulfonyl)pyridin-2-yl)-6-(trifluoromethyl)-[1,2,4]-triazolo[4,3-a]pyridin-3(2H)-one, where n = 2; q = 1; A1 = N; Q = Q1, shown to the left, wherein A2 = N, A3 = CR6c, wherein R6c = -H, A4 = CR6d, wherein R6d = -H, A5 = CR1b, wherein R1b = -CF3, A6 = CR6f, wherein R6f = -H, and Z = O; R2 = -CH2CH3; and at C-5, R3 = -cyclopropyl.  Claims 1, 4, 5, 7-11, 13 and 15 read on the elected species.  Affirmation of this election must be made by the inventor or joint inventor in replying to this Office action.
	Similarly, the inventor or joint inventor should further note that the requirement is still deemed proper and is therefore made FINAL.
	Likewise, the inventor or joint inventor should further note that the elected species, shown to the right above, was found to be free of the prior art.  Thus, the examiner has expanded the forthcoming prosecution to include all claims relevant to the genus of Group I, for a first Office action and prosecution on the merits.
	Moreover, the inventor or joint inventor should further note that claims 12 and 14 were withdrawn from further consideration, pursuant to 37 CFR 1.142(b), as being drawn to a nonelected or cancelled invention, there being no allowable generic or linking claim.
	Thus, a first Office action and prosecution on the merits of claims 1, 3-11, 13 and 15 is contained within.

Specification Objection - Disclosure

	The following guidelines illustrate the preferred layout for the specification of a utility application.  These guidelines are suggested for the inventor’s or joint inventor’s use.

Arrangement of the Specification

As provided in 37 CFR 1.77(b), the specification of a utility invention should include the following sections in order.  Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading.  If no text follows the section heading, the phrase Not Applicable should follow the section heading:
(a)	TITLE OF THE INVENTION.
(b)	CROSS-REFERENCE TO RELATED APPLICATIONS.
(c)	STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR 
	DEVELOPMENT.
(d)	THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e)	INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A 
	COMPACT DISC.
(f)	BACKGROUND OF THE INVENTION.
	(1)	Field of the Invention.
	(2)	Description of Related Art (including information disclosed under 37 CFR 1.97 
		and 1.98).
(g)	BRIEF SUMMARY OF THE INVENTION.
(h)	BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(i)	DETAILED DESCRIPTION OF THE INVENTION.
(j)	CLAIM OR CLAIMS (commencing on a separate sheet).
(k)	ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(l)	SEQUENCE LISTING (See MPEP § 2424 and 37 CFR 1.821-1.825).

	The inventor or joint inventor is advised to format the specification according to 37 CFR 1.77(b) above.  Revisions should particularly include section headings (b-i), where applicable.  Appropriate correction may be required.

Claim Objections

	Claim 1 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(a) and/or 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	A compound represented by formula (I):

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

(I)
or an N-oxide thereof,
wherein:
	A1 represents N;


	Q represents formula Q1 or formula Q2:

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
 Q1 or 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
 Q2

	A2 represents CR6b or N;
	A3 represents CR6c or N;

(i)	A4 represents CR6d or N; and
	A5 represents CR1b; or

(ii)	A4 represents CR1a; and
	A5 represents CR6e or N;

	A6 represents CR6f or N;
	A7 represents CR6hR6i, NR6g, or O;
	Z represents O or S;

	R1a represents a C1-C6 chain hydrocarbon, OR8, OS(O)2R8, SR8, S(O)R8, S(O)2R8, or a C3-C4 cycloalkyl, wherein the C1-C6 chain hydrocarbon is substituted with one or more substituents independently selected from the group consisting of halogen and CN, and further wherein the C3-C4 cycloalkyl is optionally substituted with one or more substituents independently selected from the group consisting of halogen and CN;
	R1b represents a C1-C6 chain hydrocarbon, OR8, OS(O)2R8, SR8, S(O)R8, S(O)2R8, or a C3-C4 cycloalkyl, wherein the C1-C6 chain hydrocarbon is substituted with one or more substituents independently selected from the group consisting of halogen and CN, and further wherein the C3-C4 cycloalkyl is optionally substituted with one or more substituents independently selected from the group consisting of halogen and CN;
	R2 represents a C1-C6 chain hydrocarbon, CH2-cyclopropyl, or cyclopropyl, wherein the C1-C6 chain hydrocarbon is optionally substituted with one or more independently selected halogen substituents;

	each R3 independently represents halogen, CN, NO2, a C1-C6 chain hydrocarbon, CR24=NOR17, C(O)R13, C(O)NR15aR16a, C(O)NR11S(O)2R23, C(O)OR17, NR11R12, NR11aR12a, NR11CR24=NOR17, NR11C(O)R13, NR11C(O)NR15aR16a, NR11C(O)OR14, NR24NR11R12, NR24NR11C(O)R13, NR24NR11C(O)NR15aR16a, NR24NR11C(O)OR14, NR24OR11, N=CR24NR15aNR16a, N=S(O)xR15R16, OR12, a C3-C7 cycloalkyl, a C3-C7 cycloalkenyl, phenyl, or a 5- or 6-membered heteroaryl, wherein each C1-C6 chain hydrocarbon is optionally and independently substituted with one or more substituents independently selected from Group B, wherein each C3-C7 cycloalkyl is optionally and independently substituted with one or more substituents independently selected from Group E, wherein each C3-C7 cycloalkenyl is optionally and independently substituted with one or more substituents independently selected from Group J, and further wherein each phenyl and 5- or 6-membered heteroaryl is optionally and independently substituted with one or more substituents independently selected from Group H; or

	R6a represents H or halogen;
	R6b represents H, halogen, a C1-C6 chain hydrocarbon or a C3-C7 cycloalkyl, wherein the C1-C6 chain hydrocarbon or the C3-C7 cycloalkyl is optionally substituted with one or more independently selected halogen substituents;
	R6c represents H, halogen, CN, a C1-C6 chain hydrocarbon, C(O)R7, C(O)NR19R20, C(O)OR7, NR9R10, NR9C(O)R18, NR9C(O)NR19R20, NR9C(O)OR18, OC1-C6 alkyl, or a C3-C7 cycloalkyl, wherein the C1-C6 chain hydrocarbon, OC1-C6 alkyl, or the C3-C7 cycloalkyl is optionally substituted with one or more independently selected halogen substituents;
	R6d represents H, halogen, CN, a C1-C6 chain hydrocarbon, C(O)R7, C(O)NR19R20, C(O)OR7, NR9R10, NR9C(O)R18, NR9C(O)NR19R20, NR9C(O)OR18, OC1-C6 alkyl, or a C3-C7 cycloalkyl, wherein the C1-C6 chain hydrocarbon, OC1-C6 alkyl, or the C3-C7 cycloalkyl is optionally substituted with one or more independently selected halogen substituents;
	R6e represents H, halogen, CN, a C1-C6 chain hydrocarbon, C(O)R7, C(O)NR19R20, C(O)OR7, NR9R10, NR9C(O)R18, NR9C(O)NR19R20, NR9C(O)OR18, OC1-C6 alkyl, or a C3-C7 cycloalkyl, wherein the C1-C6 chain hydrocarbon, OC1-C6 alkyl, or the C3-C7 cycloalkyl is optionally substituted with one or more independently selected halogen substituents;
	R6f represents H, halogen, CN, a C1-C6 chain hydrocarbon, C(O)R7, C(O)NR19R20, C(O)OR7, NR9R10, NR9C(O)R18, NR9C(O)NR19R20, NR9C(O)OR18, OC1-C6 alkyl, or a C3-C7 cycloalkyl, wherein the C1-C6 chain hydrocarbon, OC1-C6 alkyl, or the C3-C7 cycloalkyl is optionally substituted with one or more independently selected halogen substituents;
	R6g represents H or a C1-C6 chain hydrocarbon, wherein the C1-C6 chain hydrocarbon is optionally substituted with one or more independently selected halogen substituents;
	R6h represents H, halogen, a C1-C6 chain hydrocarbon, or a C3-C7 cycloalkyl, wherein the C1-C6 chain hydrocarbon or the C3-C7 cycloalkyl is optionally substituted with one or more independently selected halogen substituents;
	R6i represents H, halogen, a C1-C6 chain hydrocarbon, or a C3-C7 cycloalkyl, wherein the C1-C6 chain hydrocarbon or the C3-C7 cycloalkyl is optionally substituted with one or more independently selected halogen substituents;
	R7 represents H, a C1-C6 chain hydrocarbon, or a C3-C7 cycloalkyl, wherein the C1-C6 chain hydrocarbon is optionally substituted with one or more substituents independently selected from Group F, and further wherein the C3-C7 cycloalkyl is optionally substituted with one or more substituents independently selected from Group J;
	each R8 independently represents a C1-C6 chain hydrocarbon or a C3-C4 cycloalkyl, wherein eache C1-C6 chain hydrocarbon is independently substituted with one or more substituents independently selected from the group consisting of halogen and CN, and further wherein each C3-C4 cycloalkyl is optionally and independently substituted with one or more substituents independently selected from the group consisting of halogen and CN;
	R9 represents H or a C1-C6 chain hydrocarbon, wherein the C1-C6 chain hydrocarbon is optionally substituted with one or more independently selected halogen substituents;
	R10 represents H, a C1-C6 chain hydrocarbon, S(O)2R21, a C3-C7 cycloalkyl, a C3-C7 cycloalkenyl, phenyl, or a 6-membered heteroaryl, wherein the C1-C6 chain hydrocarbon is optionally substituted with one or more substituents independently selected from Group F, wherein the C3-C7 cycloalkyl or C3-C7 cycloalkenyl is optionally substituted with one or more substituents independently selected from Group J, and further wherein the phenyl or 6-membered heteroaryl is optionally substituted with one or more substituents independently selected from Group D;
	each R11 independently represents H or a C1-C6 chain hydrocarbon, wherein each C1-C6 chain hydrocarbon is optionally and independently substituted with one or more independently selected halogen substituents;
	each R12 independently represents H, a C1-C6 chain hydrocarbon, S(O)2R23, a C3-C7 cycloalkyl, a C3-C7 cycloalkenyl, phenyl, or a 6-membered heteroaryl, wherein each C1-C6 chain hydrocarbon is optionally and independently substituted with one or more substituents independently selected from Group F, wherein each C3-C7 cycloalkyl and C3-C7 cycloalkenyl is optionally and independently substituted with one or more substituents independently selected from Group J, and further wherein each phenyl and 6-membered heteroaryl is optionally and independently substituted with one or more substituents independently selected from Group D;
	each R11a and R12a, taken together with the nitrogen atom to which they are attached, independently forms a non-aromatic 3- to 7-membered heterocyclyl, wherein each 3- to 7-membered heterocyclyl is optionally and independently substituted with one or more substituents independently selected from Group E;
	each R13 independently represents H, a C1-C6 chain hydrocarbon, C1-C3 alkylene-C3-C6 cycloalkyl, a C3-C7 cycloalkyl, phenyl, or a 5- or 6-membered heteroaryl, wherein each C1-C6 chain hydrocarbon, C1-C3 alkylene-C3-C6 cycloalkyl, and C3-C7 cycloalkyl is optionally and independently substituted with one or more independently selected halogen substituents, and further wherein each phenyl and 5- or 6-membered heteroaryl is optionally and independently substituted with one or more substituents independently selected from Group D;
	each R14 independently represents a C1-C6 chain hydrocarbon, C1-C3 alkylene-C3-C6 cycloalkyl, C1-C3 alkylene-phenyl, a C3-C7 cycloalkyl, or phenyl, wherein each C1-C6 chain hydrocarbon, C1-C3 alkylene-C3-C6 cycloalkyl, and C3-C7 cycloalkyl is optionally and independently substituted with one or more independently selected halogen substituents, and further wherein each phenyl of each C1-C3 alkylene-phenyl is optionally and independently substituted with one or more substituents independently selected from Group D;
	each R15 independently represents a C1-C6 alkyl, wherein each C1-C6 alkyl is optionally and independently substituted with one or more independently selected halogen substituents;
	each R15a independently represents H or a C1-C6 chain hydrocarbon, wherein each C1-C6 chain hydrocarbon is optionally and independently substituted with one or more independently selected halogen substituents;
	each R16 independently represents a C1-C6 alkyl, wherein each C1-C6 alkyl is optionally and independently substituted with one or more independently selected halogen substituents;
	each R16a independently represents H, a C1-C6 chain hydrocarbon, or a C3-C7 cycloalkyl, wherein each C1-C6 chain hydrocarbon is optionally and independently substituted with one or more substituents independently selected from Group F, and further wherein each C3-C7 cycloalkyl is optionally and independently substituted with one or more substituents independently selected from Group J;
	each R17 independently represents H, a C1-C6 chain hydrocarbon, or phenyl, wherein each C1-C6 chain hydrocarbon is optionally and independently substituted with one or more substituents independently selected from Group F, and further wherein each phenyl is optionally and independently substituted with one or more substituents independently selected from Group D;
	R18 represents H, a C1-C6 chain hydrocarbon, or a C3-C7 cycloalkyl, wherein the C1-C6 chain hydrocarbon is optionally substituted with one or more substituents independently selected from Group F, and further wherein the C3-C7 cycloalkyl is optionally substituted with one or more substituents independently selected from Group J;
	R19 represents H or a C1-C6 chain hydrocarbon, wherein the C1-C6 chain hydrocarbon is optionally substituted with one or more independently selected halogen substituents;
	R20 represents H, a C1-C6 chain hydrocarbon, or a C3-C7 cycloalkyl, wherein the C1-C6 chain hydrocarbon is optionally substituted with one or more substituents independently selected from Group F, and further wherein the C3-C7 cycloalkyl is optionally substituted with one or more substituents independently selected from Group J;
	R21 represents a C1-C6 chain hydrocarbon, a C3-C7 cycloalkyl, or phenyl, wherein the C1-C6 chain hydrocarbon or the C3-C7 cycloalkyl is optionally substituted with one or more independently selected halogen substituents, and further wherein the phenyl is optionally substituted with one or more substituents independently selected from Group D;
	each R23 independently represents a C1-C6 chain hydrocarbon, a C3-C7 cycloalkyl, or phenyl, wherein each C1-C6 chain hydrocarbon and C3-C7 cycloalkyl is optionally and independently substituted with one or more independently selected halogen substituents, and further wherein each phenyl is optionally and independently substituted with one or more substituents independently selected from Group D;
	each R24 independently represents H or a C1-C6 chain hydrocarbon, wherein each C1-C6 chain hydrocarbon is optionally and independently substituted with one or more independently selected halogen substituents;
	n is 0, 1, or 2;
	q is 0, 1, 2, or 3; and
	each x is independently 0 or 1;

	wherein Group B, Group D, Group E, Group F, Group H, and Group J are as follows:

	each Group B substituent is selected from the group consisting of halogen, CN, NO2, C(O)NH2, C(O)NHC1-C6 alkyl, C(O)C2-C6 alkyl, C(O)N(C1-C4 alkyl)2, C(O)OC2-C6 alkyl, NH2, NHC1-C6 alkyl, NHC(O)OC2-C6 alkyl, N(C1-C4 alkyl)2, N(C1-C6alkyl)C(O)OC2-C6 alkyl, OH, OC1-C6 alkyl, OC3-C6 alkenyl, OC3-C6 alkynyl, OC(O)OC2-C6 alkyl, SC1-C6 alkyl, S(O)C1-C6 alkyl, S(O)2C1-C6 alkyl, and a C3-C6 cycloalkyl, wherein each C(O)C2-C6 alkyl, C(O)NHC1-C6 alkyl, C(O)N(C1-C4 alkyl)2, C(O)OC2-C6 alkyl, NHC1-C6 alkyl, NHC(O)OC2-C6 alkyl, N(C1-C4 alkyl)2, N(C1-C6alkyl)C(O)OC2-C6 alkyl, OC1-C6 alkyl, OC3-C6 alkenyl, OC3-C6 alkynyl, OC(O)OC2-C6 alkyl, SC1-C6 alkyl, S(O)C1-C6 alkyl, S(O)2C1-C6 alkyl, and C3-C6 cycloalkyl is optionally and independently substituted with one or more independently selected halogen substituents;

	each Group D substituent is selected from the group consisting of halogen, CN, NO2, a C1-C6 hydrocarbon chain, C(O)NH2, C(O)NHC1-C6 alkyl, C(O)C2-C6 alkyl, C(O)N(C1-C4 alkyl)2, C(O)OC2-C6 alkyl, NH2, NHC1-C6 alkyl, NHC(O)OC2-C6 alkyl, N(C1-C4 alkyl)2, N(C1-C6alkyl)C(O)OC2-C6 alkyl, OH, OC1-C6 alkyl, OC3-C6 alkenyl, OC3-C6 alkynyl, OC(O)OC2-C6 alkyl, SC1-C6 alkyl, S(O)C1-C6 alkyl, S(O)2C1-C6 alkyl, and a C3-C6 cycloalkyl, wherein each C1-C6 hydrocarbon chain, C(O)C2-C6 alkyl, C(O)NHC1-C6 alkyl, C(O)N(C1-C4 alkyl)2, C(O)OC2-C6 alkyl, NHC1-C6 alkyl, NHC(O)OC2-C6 alkyl, N(C1-C4 alkyl)2, N(C1-C6alkyl)C(O)OC2-C6 alkyl, OC1-C6 alkyl, OC3-C6 alkenyl, OC3-C6 alkynyl, OC(O)OC2-C6 alkyl, SC1-C6 alkyl, S(O)C1-C6 alkyl, S(O)2C1-C6 alkyl, and C3-C6 cycloalkyl is optionally and independently substituted with one or more independently selected halogen substituents;

	each Group E substituent is selected from the group consisting of halogen, CN, NO2, a C1-C6 hydrocarbon chain, C(O)NH2, C(O)NHC1-C6 alkyl, C(O)C2-C6 alkyl, C(O)N(C1-C4 alkyl)2, C(O)OC2-C6 alkyl, NH2, NHC1-C6 alkyl, NHC(O)OC2-C6 alkyl, N(C1-C4 alkyl)2, N(C1-C6alkyl)C(O)OC2-C6 alkyl, OH, OC1-C6 alkyl, OC3-C6 alkenyl, OC3-C6 alkynyl, OC(O)OC2-C6 alkyl, and =O, wherein each C1-C6 hydrocarbon chain, C(O)C2-C6 alkyl, C(O)NHC1-C6 alkyl, C(O)N(C1-C4 alkyl)2, C(O)OC2-C6 alkyl, NHC1-C6 alkyl, NHC(O)OC2-C6 alkyl, N(C1-C4 alkyl)2, N(C1-C6alkyl)C(O)OC2-C6 alkyl, OC1-C6 alkyl, OC3-C6 alkenyl, OC3-C6 alkynyl, and OC(O)OC2-C6 alkyl is optionally and independently substituted with one or more independently selected halogen substituents;

	each Group F substituent is selected from the group consisting of halogen, CN, NO2, NH2, NHC1-C6 alkyl, N(C1-C4 alkyl)2, OH, OC1-C6 alkyl, a C3-C6 cycloalkyl, phenyl, and a 5- or 6-membered heteroaryl, wherein each NHC1-C6 alkyl, N(C1-C4 alkyl)2, OC1-C6 alkyl, and C3-C6 cycloalkyl is optionally and independently substituted with one or more independently selected halogen substituents, and further wherein each phenyl and 5- or 6-membered heteroaryl is optionally and independently substituted with one or more substituents independently selected from Group D;

	each Group H substituent is selected from the group consisting of halogen, CN, NO2, a C1-C6 hydrocarbon chain, C(O)NH2, C(O)NHC1-C6 alkyl, C(O)C2-C6 alkyl, C(O)N(C1-C4 alkyl)2, C(O)OC2-C6 alkyl, NH2, NHC1-C6 alkyl, NHC(O)OC2-C6 alkyl, N(C1-C4 alkyl)2, N(C1-C6alkyl)C(O)OC2-C6 alkyl, OH, OC1-C6 alkyl, OC(O)OC2-C6 alkyl, a C3-C6 cycloalkyl, phenyl, and a 5- or 6-membered heteroaryl, wherein each C1-C6 hydrocarbon chain, C(O)C2-C6 alkyl, C(O)NHC1-C6 alkyl, C(O)N(C1-C4 alkyl)2, C(O)OC2-C6 alkyl, NHC1-C6 alkyl, NHC(O)OC2-C6 alkyl, N(C1-C4 alkyl)2, N(C1-C6alkyl)C(O)OC2-C6 alkyl, OC1-C6 alkyl, OC(O)OC2-C6 alkyl, and C3-C6 cycloalkyl is optionally and independently substituted with one or more independently selected halogen substituents, and further wherein each phenyl and 5- or 6-membered heteroaryl is optionally and independently substituted with one or more substituents independently selected from Group D; and

	each Group J substituent is selected from the group consisting of halogen, CN, a C1-C6 alkyl, C(O)OC2-C6 alkyl, NH2, and OC1-C6 alkyl, wherein each C1-C6 alkyl, C(O)OC2-C6 alkyl, and OC1-C6 alkyl is optionally and independently substituted with one or more independently selected halogen substituents.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 3 is objected to because of the following informalities: for clarity and precision, the existing recitation should be replaced with the following recitation:
The compound according to claim 1, or an N-oxide thereof, wherein A1 represents CH.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 4 is objected to because of the following informalities: for clarity and precision, the existing recitation should be replaced with the following recitation:
The compound according to claim 1, or an N-oxide thereof, wherein A1 represents N.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 5 is objected to because of the following informalities: for clarity and precision, the existing recitation should be replaced with the following recitation:
The compound according to claim 1, or an N-oxide thereof, wherein Q represents Q1.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 6 is objected to because of the following informalities: for clarity and precision, the existing recitation should be replaced with the following recitation:
The compound according to claim 1, or an N-oxide thereof, wherein Q represents Q2.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 7 is objected to because of the following informalities: for clarity and precision, the existing recitation should be replaced with the following recitation:
The compound according to claim 1, or an N-oxide thereof, wherein:

	R1a represents C1-C6 alkyl, OS(O)2R8, or cyclopropyl, wherein the C1-C6 alkyl is substituted with one or more substituents independently selected from the group consisting of halogen and CN, and further wherein the cyclopropyl is optionally substituted with one or more substituents independently selected from the group consisting of halogen and CN; and
	R1b represents C1-C6 alkyl, OS(O)2R8, or cyclopropyl, wherein the C1-C6 alkyl is substituted with one or more substituents independently selected from the group consisting of halogen and CN, and further wherein the cyclopropyl is optionally substituted with one or more substituents independently selected from the group consisting of halogen and CN.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 8 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	The compound according to claim 1, or an N-oxide thereof, wherein each R3 independently represents halogen, C1-C6 alkyl, NR11R12, NR11C(O)OR14, OR12, a C3-C7 cycloalkyl, phenyl, or a 5- or 6-membered heteroaryl, wherein the 5-memeberd heteroaryl contains 1, 2, 3, or 4 nitrogen heteroatoms, and further wherein each C1-C6 alkyl is optionally and independently substituted with one or more substituents independently selected from Group B, wherein each C3-C7 cycloalkyl is optionally and independently substituted with one or more substituents independently selected from Group E, and wherein each phenyl and 5- or 6-membered heteroaryl is optionally and independently substituted with one or more substituents independently selected from Group H.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 9 is objected to because of the following informalities: for clarity and precision, the existing recitation should be replaced with the following recitation:
The compound according to claim 1, or an N-oxide thereof, wherein R2 represents CH2CH3.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 10 is objected to because of the following informalities: for clarity and precision, the existing recitation should be replaced with the following recitation:
The compound according to claim 1, or an N-oxide thereof, wherein Z represents O.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 11 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(d), the existing recitation should be replaced with the following recitation:
A composition comprising an inert carrier and a compound according to claim 1, or an N-oxide thereof.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 13 is objected to because of the following informalities: for brevity, clarity and precision, the existing recitation should be replaced with the following recitation:
	A composition comprising an insecticidal ingredient, a miticidal ingredient, a nematicidal ingredient, or a combination thereof, and a compound according to claim 1, or an N-oxide thereof.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 15 is objected to because of the following informalities: for clarity and precision, the existing recitation should be replaced with the following recitation:
	A seed or vegetative reproductive organ carrying an effective amount of a compound according to claim 1, or an N-oxide thereof.

	Appropriate correction is required.  See MPEP § 2173.02.


Claim Rejections - 35 U.S.C. § 112(a)
	The following is a quotation of the first paragraph of 35 U.S.C. § 112:
(a) IN GENERAL.  The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Substituted heterocycles of the formula (I)

	Claims 1, 3-11, 13 and 15 are rejected under 35 U.S.C. § 112(a) because the specification, while being enabling for substituted heterocycles of the formula (I), where (i) A1 = N; and (ii) two adjacent R3, taken together with the two carbon atoms to which they are attached, do not form an optionally substituted fused ring, respectively, does not reasonably provide enablement for substituted heterocycles of the formula (I), where (i) A1 = CR6a; and (ii) two adjacent R3, taken together with the two carbon atoms to which they are attached, form an optionally substituted fused ring, respectively.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.  Substituted heterocycles of the formula (I), where (i) A1 = CR6a; and (ii) two adjacent R3, taken together with the two carbon atoms to which they are attached, form an optionally substituted fused ring, respectively, as recited in claim 1, have not been adequately enabled in the specification to allow any person having ordinary skill in the art, at the time this invention was made, to make and/or use substituted heterocycles of the formula (I), where (i) A1 = CR6a; and (ii) two adjacent R3, taken together with the two carbon atoms to which they are attached, form an optionally substituted fused ring, respectively.
	There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is undue.  These factors include, but are not limited to: (a) breadth of the claims; (b) nature of the invention; (c) state of the prior art; (d) level of one of ordinary skill in the art; (e) level of predictability in the art; (f) amount of direction provided by the inventor or joint inventor; (g) existence of working examples; and (h) quantity of experimentation needed to make or use the invention based on the content of the disclosure.  {See Ex parte Forman 230 USPQ 546 (Bd. Pat. App. & Inter. 1986); and In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988)}.
	The above factors, regarding the instant invention, are summarized as follows:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
(a)	Breadth of the claims - the breadth of the claims includes substituted heterocycles of the formula (I), shown to the right;

(b)	Nature of the invention - the nature of the invention is evaluation of substituted heterocycles of the formula (I), shown to the right above, and the pharmacokinetic behavior of these substances as arthropod control agents;

(c)	State of the prior art - WO 19/131575 provides a synthesis of the instantly recited substituted heterocycles of the formula (I) {Tanaka, et al. WO 19/131575, 2019};

(d)	Level of one of ordinary skill in the art - the artisans synthesizing the inventor’s or joint inventor’s substituted heterocycles of the formula (I), where (i) A1 = CR6a; and (ii) two adjacent R3, taken together with the two carbon atoms to which they are attached, form an optionally substituted fused ring, respectively, would be a collaborative team of synthetic chemists and/or health practitioners, possessing commensurate degree level and/or skill in the art, as well as several years of professional experience;

(e)	Level of predictability in the art - Synthetic organic chemistry is quite unpredictable (See In re Marzocchi and Horton 169 USPQ at 367 ¶3).  Similarly, it is unclear based on the combination of pages 49-78 and the Preparation Examples of the instant specification, and Tanaka, et al. in WO 19/131575, whether the instantly recited substituted heterocycles of the formula (I), where (i) A1 = CR6a; and (ii) two adjacent R3, taken together with the two carbon atoms to which they are attached, form an optionally substituted fused ring, respectively, are enabled.  Moreover, the following excerpt is taken from Dörwald, which has relevance to the synthesis of substituted heterocycles of the formula (I), where (i) A1 = CR6a; and (ii) two adjacent R3, taken together with the two carbon atoms to which they are attached, form an optionally substituted fused ring, respectively (Dörwald, F. Zaragoza.  Side Reactions in Organic Synthesis: A Guide to Successful Synthesis Design, Weinheim: WILEY-VCH Verlag GmbH & Co. KGaA, 2005, Preface):

	Most non-chemists would probably be horrified if they were to learn how many attempted syntheses fail, and how inefficient research chemists are.  The ratio of successful to unsuccessful chemical experiments in a normal research laboratory is far below unity, and synthetic research chemists, in the same way as most scientists, spend most of their time working out what went wrong, and why.
		Despite the many pitfalls lurking in organic synthesis, most organic chemistry textbooks and research articles do give the impression that organic reactions just proceed smoothly and that the total synthesis of complex natural products, for instance, is maybe a labor-intensive but otherwise undemanding task.  In fact, most syntheses of structurally complex natural products are the result of several years of hard work by a team of chemists, with almost every step requiring careful optimization.  The final synthesis usually looks quite different from that originally planned, because of unexpected difficulties encountered in the initially chosen synthetic sequence.  Only the seasoned practitioner who has experienced for himself the many failures and frustrations which the development (sometimes even the repetition) of a synthesis usually implies will be able to appraise such work.
	Chemists tend not to publish negative results, because these are, as opposed to positive results, never definite (and far too copious).

(f)	Amount of direction provided by the inventor - the invention lacks direction with respect to making and/or using substituted heterocycles of the formula (I), where (i) A1 = CR6a; and (ii) two adjacent R3, taken together with the two carbon atoms to which they are attached, form an optionally substituted fused ring, respectively;

(g)	Existence of working examples - the inventor or joint inventor has provided sufficient guidance to make and/or use substituted heterocycles of the formula (I), where (i) A1 = N; and (ii) two adjacent R3, taken together with the two carbon atoms to which they are attached, do not form an optionally substituted fused ring, respectively; however, the disclosure is insufficient to allow extrapolation of the limited examples to enable the instantly recited substituted heterocycles of the formula (I), where (i) A1 = CR6a; and (ii) two adjacent R3, taken together with the two carbon atoms to which they are attached, form an optionally substituted fused ring, respectively.  The specification lacks working examples of substituted heterocycles of the formula (I), where (i) A1 = CR6a; and (ii) two adjacent R3, taken together with the two carbon atoms to which they are attached, form an optionally substituted fused ring, respectively.
	Within the specification, [A]t least one specific operative embodiment or example of the invention must be set forth.  The example(s) and description should be of sufficient scope as to justify the scope of the claims.  Markush claims must be provided with support in the disclosure for each member of the Markush group.  Where the constitution and formula of a chemical compound is stated only as a probability or speculation, the disclosure is not sufficient to support claims identifying the compound by such composition or formula.  See MPEP § 608.01(p) and MPEP § 2173.05.


    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
(h)	Quantity of experimentation needed to make or use the invention based on the content of the disclosure - the specification, as originally filed, including any references incorporated therein, fails to provide the necessary support required by 35 U.S.C. § 112(a) to enable the instantly recited substituted heterocycles of the formula (I), where (i) A1 = CR6a; and (ii) two adjacent R3, taken together with the two carbon atoms to which they are attached, form an optionally substituted fused ring, respectively.  Thus, it is unclear, based on the guidance provided by the specification, whether a substituted heterocycle of the formula (I), such as 2-(5-(ethylsulfonyl)-benzofuran-6-yl)-6-(trifluoromethyl)-[1,2,4]triazolo[4,3-a]pyridin-3(2H)-one, shown to the left above, is either synthetically feasible or possesses utility as an arthropod control agent.

	A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the invention was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation.  {See In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)}.
	The determination that undue experimentation would have been needed to make and use the claimed invention is not a single, simple factual determination.  Rather, it is a conclusion reached by weighing all the above noted factual considerations.  (See In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404).  These factual considerations are discussed comprehensively in MPEP § 2164.08 (scope or breadth of the claims), § 2164.05(a) (nature of the invention and state of the prior art), § 2164.05(b) (level of one of ordinary skill), § 2164.03 (level of predictability in the art and amount of direction provided by the inventor or joint inventor), § 2164.02 (the existence of working examples) and § 2164.06 (quantity of experimentation needed to make or use the invention based on the content of the disclosure).

	Based on a preponderance of the evidence presented herein, the conclusion that the inventor or joint inventor is insufficiently enabled for making and/or using substituted heterocycles of the formula (I), where (i) A1 = CR6a; and (ii) two adjacent R3, taken together with the two carbon atoms to which they are attached, form an optionally substituted fused ring, respectively, is clearly justified.
	The examiner suggests amending the claim, particularly as stated in the section above entitled Claim Objections, to overcome this rejection.

Claim Rejections - 35 U.S.C. § 112(b)
	The following is a quotation of the second paragraph of 35 U.S.C. § 112:
(b) CONCLUSION.  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or joint inventor regards as the invention.

	Claim 8 is rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 8 recites the limitation, The compound according to claim 1, wherein R3 represents… phenyl optionally having one or more substituents selected from Group J,… a five-membered aromatic heterocyclic group… optionally having one or more substituents selected from Group J, and a six-membered aromatic heterocyclic group optionally having one or more substituents selected from Group J, in lines 1-8 of the claim.  There is insufficient antecedent basis, in claim 1, for this limitation, with respect to the substituted heterocycles of the formula (I).  According to claim 1, the phenyl, five-membered aromatic heterocyclic group, and/or six-membered aromatic heterocyclic group of R3 is recited as optionally having one or more substituents selected from Group H, with respect to the substituted hetero-cycles of the formula (I).

	The examiner suggests amending the claim, particularly as stated in the section above entitled Claim Objections, to overcome this rejection.

Claim Rejections - 35 U.S.C. § 112(d)
	The following is a quotation of the fourth paragraph of 35 U.S.C. § 112:
(d) REFERENCE IN DEPENDENT FORMS.  Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed.  A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

	Claim 11 is rejected under 35 U.S.C. § 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
	The inventor or joint inventor should note that claim 11 is rejected under 35 U.S.C. § 112(d) because the recitation of an intended use for a compound must result in a further structural limitation in the compound, in order to be further limiting.  In the instant dependent claim, the intent is to use the substituted heterocycles of the formula (I), as recited in claim 1, in a composition for controlling a harmful arthropod.  Consequently, since the intended use of a substituted hetero-cycle of the formula (I), as recited in claim 1, in a composition for controlling a harmful arthropod, fails to result in a further structural limitation to the substituted heterocycles of the formula (I), as recited in claim 1, and/or fails to include all the limitations of the substituted heterocycles of the formula (I), as recited in claim 1, it is not given patentable weight and thus, renders the instant dependent claim improperly dependent under 35 U.S.C. § 112(d).  {See MPEP § 2111.02; and 37 CFR 1.75(c)}.
	Similarly, the inventor or joint inventor should further note that the U.S. Court of Appeals for the Federal Circuit indicated that although the requirements of 35 U.S.C. § 112(d) are related to matters of form, non-compliance with 35 U.S.C. § 112(d) renders the claim unpatentable just as non-compliance with other subsections of 35 U.S.C. § 112 would.  {See Pfizer, Inc. v. Ranbaxy Labs., Ltd., 457 F.3d 1284, 1291-92 (Fed. Cir. 2006)}.
	Moreover, the inventor or joint inventor should further note that if a dependent claim does not comply with the requirements of 35 U.S.C. § 112(d) the dependent claim should be rejected under 35 U.S.C. § 112(d) as unpatentable rather than objecting to the claim.  {See also MPEP § 608.01(n), Section III, Infringement Test for dependent claims}.
	The examiner suggests the inventor or joint inventor (1) cancel the dependent claim, (2) amend the dependent claim to place the dependent claim in proper dependent form, particularly as stated in the section above entitled Claim Objections, (3) rewrite the dependent claim in independent form, or (4) present a sufficient showing that the dependent claim complies with the statutory requirements, to overcome this rejection.

Allowable Subject Matter

	No claims are allowed.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.

	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624